United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                      (Argued November 13, 2000 - Decided July 18, 2001)

                                         October 12, 2001


                                                Before

                               Hon. HARLINGTON WOOD, JR., Circuit Judge

                               Hon. MICHAEL S. KANNE, Circuit Judge

                               Hon. DIANE P. WOOD, Circuit Judge


No. 00-1215

UNITED STATES OF AMERICA,                                 Appeal from the United States
                  Plaintiff-Appellee,                       District Court for the
                                                            Central District of Illinois.
       v.
                                                          No. 98-40028-001
DANIEL A. KOSTH,
                Defendant-Appellant.                      Michael M. Mihm, Judge.



                                             ORDER

       The opinion issued by this court on July 18, 2001 is amended as follows.

         On Page 15, the second full paragraph of the published opinion in this matter is deleted, and
in its place the following language is substituted:

               3. Count III

                        This court charged that Kosth knowingly made and caused to be made
               a false and fraudulent document when, on August 24, 1994, he submitted to
               the SBA the loan authorization and agreement providing for the $151,000
               SBA loan to Hillcrest. The count went on to allege that in that agreement,
               Kosth “caused it to be falsely represented to the SBA” that “the proceeds of
No. 00-1215                                                                                        Page 2


               the loan would be used solely to rehabilitate and replace Hillcrest property
               damaged and destroyed by disaster flooding,” when he knew that “a purpose
               of the application for an SBA disaster loan was to generate financial profit for
               Bi-State Developers [which he owned] so that the profit could be used to pay
               off preexisting debt of Hillcrest.” Once again, from the perspective we are
               required to use in evaluating a jury’s verdict and a district court’s denial of a
               motion for new trial, we see nothing that requires reversal.

        On consideration of the petition for rehearing and rehearing en banc filed on August 15, 2001
by counsel for the Defendant-Appellant Kosth, all members of the original panel have voted to DENY
the petition for rehearing. No judge in regular active service has requested a vote on the petition for
rehearing en banc.

       Accordingly, it is ORDERED that rehearing and rehearing en banc are hereby, DENIED.